DETAILED ACTION

This Office Action is in response to the communication filed on 12/07/2017.
Claims 1-13, filed on 12/07/2017, are being considered on the merits.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016224359.4, filed on 12/07/2016.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/07/2017 and 05/18/2018 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS forms 1449 filed 01/14/2021 is attached to the instant Office Action.

Drawings

 The drawings are objected to because the unlabeled icons shown in Figure 1 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Remarks

Claim 1 contains a limitation that reads: “a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting a future signal pattern based on the traffic data.” In this case, “trainable” and “to be trained” are being considered as intended use, as an artificial intelligence invention implies the presence of trainability – a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" (MPEP 2111.04). This limitation is also fully readable on the reference of Rolle (US20170084172A1).  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a first communications interface for receiving traffic data for a light signal system, wherein the light signal system is enabled to establish a future signal pattern based on the traffic data, in order to display the signal pattern thus established", "a second communications interface for receiving corresponding signal pattern data of the light signal system from the signal pattern established by the light signal system", "The system according to claim 1, further comprising a third communications interface for sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network." in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitations "a first communications interface", "a second communications interface", "a third communications interface" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. "receiving traffic data for a light signal system", "receiving corresponding signal pattern data of the light signal system from the signal pattern established by the light signal system", "sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network", "carrying out the method according to claim 6 when the program code is read into a memory of a computing unit having artificial intelligence.". Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the claim limitations that include the phrase “program code in non-transitory form” and “computer-readable program code stored in non-transitory form” are indefinite because, after interpreting the claims in view of the specification, one of ordinary skill in the art would not understand the medium in which the program code is stored.  No guidance is provided regarding whether or not a non-transitory computer readable storage or medium is being implemented.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 6, 8 - 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rolle (20170084172A1).
Regarding Claims 1 and 6, Rolle teaches a system and method for forecasting a future signal pattern of a light signal system respectively comprising:
first communications interface for receiving traffic data for a light signal system, wherein the light signal system is enabled to establish a future signal pattern based on the traffic data, in order to display the signal pattern thus established Rolle ([0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status.")
a second communications interface for receiving corresponding signal pattern data of the light signal system from the signal pattern established by the light signal system; Rolle ([0044]; “Thereby, the inbound interface component 110 receives a stream of sensor data from the visual sensors 201 to 205 and the received sensor data include a current signal status of each traffic light 301 to 305 (e.g., FIG. 2, block 1100).” This indicates the presence of an interface capable of receiving signal data. [0098]; "External interface 962 may provide, for example, for wired communication in some implementations, or for wireless communication in other implementations, and multiple interfaces may also be used."  In this case, the second communications interface is being considered as an external interface. The multiple interfaces from the reference imply a plurality of communication interfaces, as claimed in the invention.)
Rolle ([0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data.")
Regarding Claims 3 and 8, Rolle teaches the system and method of Claims 1 and 6
wherein a machine-learning algorithm is implemented in the artificial intelligence. Rolle ([0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Machine learning is a subset of artificial intelligence, as disclosed in the specification [0021])
Regarding Claims 4 and 9, Rolle teaches the system and method of Claims 1 and 6
wherein the artificial intelligence is part of a Cloud infrastructure. Rolle ([0017]; “FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction.” [0030]; "For example, the sensor data can be submitted to the monitoring system by using communication infrastructures such as WiFi, Zigbee (e.g., IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions." In this case, a WiFi, Zigbee, or other mobile/wireless and/or cabled communication are being considered as a cloud infrastructure. The monitoring system includes machine learning, therefore the artificial intelligence is part of a cloud infrastructure.)
Regarding Claims 5 and 10, Rolle teaches the system and method of Claims 1 and 6
further comprising a third communications interface for sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network Rolle ([0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data.")
	Regarding Claim 11, Rolle teaches:
a computer program, comprising program code in non-transitory form for carrying out the method according to claim 6, when the computer program is executed on a computer. Rolle ([0105]; "These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language.")
Regarding Claim 12, Rolle teaches the computer program according to Claim 11
wherein the program code is configured for a computing unit including artificial intelligence. Rolle ([0036]; " In general, such further program data can include run-time data derived from the program in operation, such as data regarding the algorithm of the program as a sequence of typical traffic light switch patterns, including time between status changes." In this case, the algorithm mentioned in the reference is a machine learning algorithm. Machine learning is a subset of artificial intelligence, therefore artificial intelligence is present in the reference.)
Regarding Claim 13, Rolle teaches:
 A computer program product, comprising computer-readable program code stored in non-transitory form for carrying out the method according to claim 6 when the program code is read into a memory of a computing unit having artificial intelligence. Rolle ([0036]; " In general, such further program data can include run-time data derived from the program in operation, such as data regarding the algorithm of the program as a sequence of typical traffic light switch patterns, including time between status changes." In this case, the algorithm mentioned in the reference is a machine learning algorithm.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (US20170084172A1) and further in view of Mortazavi (US10126135).
Regarding Claims 2 and 7, Rolle teaches the system and method of Claims 1 and 6
However, Rolle does not teach the system and method of Claims 1 and 6 wherein the artificial intelligence comprises a neural network.
However, Mortazavi teaches the artificial intelligence comprises a neural network. Mortazavi (Col 3, ln 65 – Col 4, ln 2); "In some embodiments, the vehicle transportation network information may include expected traffic control device state information, such as a machine learning model, which may be an artificial neural network model or a support vector regression model, which may be used by the vehicle to determine an expected signal state of a traffic control device for an intersection in the vehicle transportation network along a route of traversal of the vehicle.")
Rolle and Mortazavi are analogous art as they are in the same field of traffic signal control and transportation. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method disclosed by Rolle with Mortazavi to include using machine learning in order to predict at least one future traffic signal status (Abstract).  One of ordinary skill in the art would have been motivated to make this modification in order to make a predictive traffic signal system that implements machine learning, specifically an artificial neural network, more efficient. “Accordingly, a method and apparatus for traffic signal timing estimation using an artificial neural network model may be advantageous.” Mortazavi (Col 1, lns 15 – 17)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed below:
Mese (US 6989766 B2) teaches a traffic signal that transmits information to nearby vehicles
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE R SHAGNEA whose telephone number is (571)272-8997.  The examiner can normally be reached on Monday - Thursday 8am-5pm, 2nd Fridays 8am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRS/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126